Mr. Chief Justice Carttbr
delivered the opinion of the court.
By virtue of the act of Congress of Juné 21st, 1879, this court has succeeded to all the powers and jurisdiction •of the old Orphans’ Court ; which powers and jurisdiction are now exercised by a justice of this court holding .a special term for that purpose. Such special term so held is, to all intents and purposes, exactly similar to any other special term of the court. The 18th section of sub-chapter 15, act of Maryland, 1798, chapter 101, so far as it prescribes a process of appeal,'is not applicable to this court; our machinery is much simpler and fully sufficient for the purpose. An appeal from the action of the justice holding the Special Term for Orphans’ Court business is to be taken in the same manner as an appeal from the action of a justice holding any other special term of the court.
Motion overruled.